On the court’s own motion, its decision and order, both dated October 9,1974, are recalled and Vacated and the following new decision is rendered: Motion by appellants-respondents for reargument of appeal from an order of the Supreme Court, Putnam County,, dated November 15, 1973, or for leave to appeal to the Court of Appeals from an order, of this court dated July 29¡ 1974, which determined said appeal. Cross motion by plaintiff China-Barrett Association (1) for reargument and reconsideration of its cross appeal from said order of November 15, 1973 and (2) to reinstate said plaintiff as a party plaintiff on behalf of its members. Cross .motion denied. Motion by appellants-respondents denied insofar as it is for leave to appeal and granted insofar as it is for reargument and, on reargument, the determination of July 29, 1974 is adhered to, except that the provisions “with $20 costs and disbursements to plaintiffs ” is deleted and the following is substituted therefor: “without costs”. Hopkins, Acting R. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.